 DODGE CITY OF WAUWATOSA'DodgeCityofWauwatosa,Inc.andTeamsters"General"Local Union No. 200,Affiliated withthe InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Petitioner.Case 30-RC-436316 December 1986DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSONAND MEMBERSJOHANsEN, BABSON,AND STEPHENSOn 18 May 1984 the Regional Director forRegion 30 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound' appropriate for collective bargaining the Pe-titioner's requestedunitof all service technicians(mechanics) including the after-market installer'employed by the Employerat itsWauwatosa, Wis-consinfacility.In accordance with Section 102.67 of the Board'sRules and Regulations,the Employer filed a timelyrequest for review of the Regional Director's deci-sion, contending that the only appropriate unit wasan overall unit of all of its service department em-ployees.By mailgram dated 13 June 1984 theBoard granted the Employer's request for review.Pursuant to the Board's procedures, the electionwas conducted as scheduled on 13 June 1984 andthe ballots were impounded pending the Board'sdecision on review.The Board has considered the entire record inthis case and concludes,in agreement with the Re-gionalDirector, that the petitioned-for mechanicsconstitute a craft unit and, thus, may be represent-ed in a separate unit for collective bargaining.The Employer is engaged in the retail sale andservicing of new and used automobiles. Its servicedepartment is divided into three sections: (1) theservice shop area, where the mechanics repair andmaintain cars and trucks; ' (2) the body, shop, locat-ed in a separate building approximately 50 to 60feet from the main facility, where employees repairdents and body damage and paint vehicles; and (3)the parts department,where clerks maintain an in-ventory of spare parts, issue parts to mechanics,sell parts to retail and wholesale customers, and de-liver parts to certain wholesale customers and tothe Employer's body shop.The Petitioner contends that the Employer's me-chanics constitute a separate appropriate craft unit;the Employer contends that the only appropriateaThePetitioner did not seek to represent the after-market installer,however,the Regional Director found that inasmuch as this employee re-ceives the same training as the mechanics and performs the same work,he should be included in the unit found appropriate.No request forreview was filed concerning the Regional Director's inclusion of the in-staller.459unitmust include all employees,in its service de-partment. There is no history of collective bargain-ing for any of these employees.The record shows that the service department isunder the overall supervision of the Employer'sservice director.Each of the department's threeconstituent sections, however, function in separatework areas under the separate immediate supervi-sionof the body,shopmanager,parts departmentmanager,and service manager-each of whom theparties stipulated to be supervisorswithin themeaning of Section2(11) of the Act.The Employer does not require that its mechan-ics be certified when hired; however, the recordshows that 15 of the Employer's mechanics arecertified by the National Institute for AutomotiveService Excellence,and another has passed the In-stitute's examination but needs an additional year ofexperience in order to become certified. Of theEmployer's two uncertified mechanics, one hasbeen a mechanic for 34 years and the second hasworked for 10 to 12years as a line mechanic inChrysler Plymouthgarages.Also, the Employerpays for Chrysler-sponsored periodic training attheMilwaukee Technical College and the Wauke-sha Technical College for all of its mechanics, andit requires that they attend 2 days of classes every2 months.2The record shows that many of the mechanicshave specific specialities such as transmission,tuneup, electrical, truck, front-end, lube and oil,and warranty repairs. They are required to providemost of the tools they use, and one mechanic testi-fied that his tool set cost $6500, which he statedwas about average. Although the mechanics puncha timeclock, their wages are determined by multi-plying their assigned hourly' rates by the number ofhours allocated to the particular job they are work-ing on, as set out in the "Chilton" flat-rate hand-book. The body shop employees are paid on a simi-lar flat-rate basis,4 while the parts department em-ployees and service writers are paid a base wagewith an incentive measured by the shop'sgrossprofit for a particular month.The mechanics enjoy, the same benefits as theEmployer's other service department employees;2At the time of the hearing,in addition to its approximately 15 to 16journeyman mechanics,the Employer had 1 trainee(apprentice)who wasunder training to be a tuneup mechanic. The Employer's general managertestified that the training was "in the dealership"and lasted for about 3months.8 The hourly rate for the Employer's "full" mechanics is 36 percent ofthe hourly rate charged to customers by the Employer, or $11.50 perhour. Two of the mechanics are considered somewhat less skilled andhave been assigned a lesser hourly rate,with the lowest hourly rate being$9.n Body shop employees receive $10 per hour, which is 50 percent ofthe hourly rate charged to customers by the Employer.289 NLRB No. 71 460DECISIONSOF NATIONAL LABOR RELATIONS BOARDhowever, they contribute a lesser amount to thegroup healthinsurance planthan the other employ-ees. Further, the mechanics perform virtually all oftheirwork in the auto shop, and have only limitedor casual contact with the rest of the service de-partment employees,such as going to the parts de-partment for parts necessary for repairs or attend-ing the'monthly"master service technical meet-ings" where the Employer reviews recent develop-ments in automotive technology.Unlike parts de-partment employees,the mechanics have no sales-related function or contact with customers. Lastly,the record shows that there have been only twotransfers into and one transfer out of the mechanicclassification since 1969.There is no evidence in the record to show thatany of the other service department employees per-form automotive repairs (although body shop em-ployees may have to remove such things as powersteering pumps and radiators in order to completethe body repairs to a damaged vehicle) and thelines of demarcation between employee classifica-tions are clear,unlike the situation inAustin Ford,5relied on by the Employer for its contention thatthe only appropriate unit must include all servicedepartment employees.We agree with the Regional Director that theEmployer'smechanics constitute a craft unit forpurposesof collectivebargaining.The recordshows that these mechanics are a distinct and ho-mogeneous group of^highly trained and skilledcraftsmen who are primarily engaged in the per-formance of tasks that are not only different, fromthe work performed by the other service depart-ment employees, but that require the use of sub-stantial specific craft skills, as well as specializedtools and equipment. In addition, they all have hadeither extensive training or experience before beinghired by the Employer, who thereafter requiresthem to attend periodic training on a regular basis,and they share a community of interest apart fromthe other employees of the Employer's service de-5 136 NLRB 1398(1962).There,the petitioner sought a unit of linemechanics employed in one of the employer's four subdepartments intowhich its service department was divided.Although these line mechanicswere the Employer's most skilled mechanics,othermechanics also hiredon the basis of their skills and prior experience were employed in the re-maining three subdepartments,which enabled the employer'temporarilyto shift mechanics between subdepartments as needed.In addition, partsdepartment employees, whom the petitioner would have excluded fromthe unit,dismantled engines and transmissions and fabricated parts, andthe employer considered all service department employees when filling avacancy in the line mechanic classification. Based on these facts, theBoard'concluded that the line mechanics did not constitute a distinct andhomogeneous group that could constitute a separate appropriate unit oneither a craft or departmental basis. Rather, as all employees in the serv-ice department possessed and exercised the skills of automobile mechan-ics, and the functions they performed were related to automobile repair,the Board found that the unit should include all service department em-ployees.partment.SeeTaylor Bros.,230 NLRB 861 (1977);International Harvester Co.,119 NLRB 1709 (1958).See alsoMallinckrodt Chemical Works,162 NLRB387 (1966); E. Idu Pont,.162NLRB 413 (1966).Contrary to the Employer, the Board has not de-termined per se that the only appropriate unit inthis industry must include all the employees of anemployer's servicedepartment.6 Rather, the Boardhas stated that when the mechanics have not beenshown to be a distinct and homogeneous group ofcraftsmen (unlike the situation here) and when "allemployees in the service and, parts department ofan automobile sales and service establishment haveand exercise in various degrees the skills of auto-motive mechanics, and the functions they performare related to the service and repair of automobiles,... they should all be included in the same bar-gaining unit."Austin Ford,supra at 1400 (footnoteomitted). Although we recognize that the functionsperformed by all of the Employer's service depart-ment employeesare similarto the extent they areall related to customer service and repair of theproduct sold by the Employer, we find that thetraining and skills that 'must be and are possessedby the Employer's mechanics set them apart fromthe rest of the service department employees ascraftsmen who appropriately may be represented ina separate unit.?BThe Employercontendsthatit is the Board's consistentpolicy tofind that theonly appropriateunit in service departmentsof automobiledealerships is one that encompasses all of the different jobs and serviceswithin thatservice department,relying on languageinGraneto-Datsun,203 NLRB 550 (1973). See alsoGregory Chevrolet,258 NLRB 233, 238(1981), andW. R. Shadoff,154 NLRB 992 (1965). Althoughsuch state-mentsare overbroadand notentirely accurate, unfortunatelycertain de-cisionshave containedsuch general language. Those decisionsfailed todistinguishor otherwiseconsider other casesin which theBoard consist-ently hasfound' thatmechanicspossessing skills and training uniqueamong otheremployees constitutea group ofcraft employeeswithin anautomotive or motor service department,and thereforemay,if requested,be represented in' a separate unit, excludingother servicedepartment em-ployees.See, e.g.,TrevellyanOldsmobile Co.,133NLRB 1272 (1961)(automobiles);Taylor Bros.,230 NLRB 861 (1977) (farm equipment). SeealsoOvernight Transportation Ca v NLRB,327 F.2d 36 (4th Cir. 1963),enfg.141NLRB 384 (1963). Moreover, inGregory Chevroletthe peti-tioned-for unit included all service department employees and was notlimited to mechanics,and the unionsinvolved inGraneto-Datsunsimilarlypetitionedfor such aunit and thereafter alleged thatthe respondent re-fused tobargain with them concerningthat unit. See 203 NLRB at 550fn. 2. InW. R Shadoff,supra, the petitioned-for unit includedemployeeswhose skills were much more limited than those possessedby that em-ployer'slinemechanics and, insofar as the record shows, by the mechan-ics sought herein,and who were not certified; in short,employees whocould not appropriately be included in a craft unit of mechanics"CompareIndianapolisMack Sales &Service,802 F.2d 280(7th Cir.1986), denying enf. and remanding272 NLRB 690 (1984),where thecourt foundthat the Board had failed to explain its deviation from whatthe court viewedas the established rule that employeesin parts and serv-ice departments should be included in the same bargaining unit unlessthere is an affirmativeshowing of no substantial community of interestbetween the two groups of employees.In theinstant case,we find thatthe craft statusof theEmployer'smechanicswarrants their being repre-sented in a separate unit,apartfrom the Employer'sother service andparts departmentemployees.See fn. 6, supra. DODGE CITY OF WAUWATOSA461Accordingly,theRegionalDirector'sDecisionand Direction of Election is affirmed,and the caseis remandedfor furtherappropriateaction,includ-ing the opening and countingof theimpoundedballots.ORDERThis proceeding is remanded to the Regional Di-rector for further appropriate action._MEMBER JOHANSEN,concurring.I agree that the unit of auto shop employees isan appropriate unit based on general community-of-interestprinciples.The auto shop employeesmust learn and exercise specialized mechanicalskills, they work in a separate location,and enjoylimited work contact with employees of other de-partments.In concluding that the auto shop em-ployees possess a distinct community of, interest, Ineed not rely on a specific finding that the autoshop constitutes a "craft unit."